Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  158466                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158466
                                                                    COA: 338160
                                                                    Jackson CC: 16-004348-FH
  STEVE WYNALE GRIFFIN,
           Defendant-Appellant.

  _________________________________________/

         By order of April 30, 2019, the application for leave to appeal the April 23, 2018
  judgment of the Court of Appeals was held in abeyance pending the decisions in People v
  Beck (Docket No. 152934) and People v Dixon-Bey (Docket No. 156746). On order of
  the Court, Beck having been decided on July 29, 2019, 504 Mich ___ (2019), and leave to
  appeal having been denied in Dixon-Bey on July 29, 2019, 504 Mich ___ (2019), the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2019
           b1216
                                                                               Clerk